Citation Nr: 1105614	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  04-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2008, during the course of the appeal, the Veteran had a 
video conference with the Veterans Law Judge whose signature 
appears at the end of this decision.

This case was remanded by the Board in June 2008 for further 
development.  Thereafter, the case was returned to the Board for 
further appellate action.  In April 2010, the Board denied the 
issues on appeal.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  The 
Veteran appealed the denials to the Court.  In an Order, dated in 
November 2010, the Court granted a Joint Motion to Remand of the 
parties, the VA Secretary and the Veteran, and remanded the case 
to the Board for readjudication consistent with the Motion.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic, identifiable low back disability, diagnosed 
primarily as degenerative disc disease and arthritis, was first 
manifested many years after service, and the preponderance of the 
competent evidence of record shows that it is unrelated to 
service. 

2.  A left knee disability, diagnosed primarily as a torn lateral 
meniscus and osteoarthritis, was first manifested many years 
after service, and the preponderance of the competent evidence of 
record shows that it is unrelated to service. 

3.  A right knee disability, diagnosed primarily as 
osteoarthritis, was first manifested many years after service, 
and the preponderance of the competent evidence of record shows 
that it is unrelated to service.


CONCLUSIONS OF LAW

1.  A low back disability, diagnosed primarily as degenerative 
disc disease and arthritis, is not the result of disease or 
injury incurred in or aggravated by service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2010).  

2.  A left knee disability, diagnosed primarily as a torn lateral 
meniscus and osteoarthritis, is not the result of disease or 
injury incurred in or aggravated by service, nor may 
osteoarthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2010).  

3.  A right knee disability, diagnosed primarily as 
osteoarthritis, is not the result of disease or injury incurred 
in or aggravated by service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for a low back disability and bilateral knee 
disability. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After 
reviewing the record, the Board finds that VA has met that duty.  
In November 2001, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claims in February 2002, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
service connection and set forth the criteria, generally, the 
requirement for rating service-connected disabilities and for 
assigning effective dates, should service connection be granted.

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain. 38 U.S.C.A. § 5103A(b)(1) (West 2002).  
In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment by private health care providers from 
March 1997 to August 2009; and records reflecting his treatment 
by VA from August 2004 through July 2006.  In June 2004, April 
2006, and December 2008, VA also examined the Veteran to 
determine the nature and etiology of any low back and knee 
disabilities found to be present.  The VA examination reports 
show that the examiners reviewed the Veteran's past medical 
history, including his service treatment records, interviewed and 
examined the Veteran, documented his current medical conditions, 
and rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  
Finally, the Veteran had a video conference Board hearing in 
April 2008 held before the undersigned Veterans Law Judge.  

On several occasions from September 2008 to March 2009, VA made 
multiple attempts to obtain copies of the Veteran's claimed VA 
medical treatment in Texas prior to 2004.  However, those efforts 
met with negative results.  In March 2009, VA notified the 
Veteran of those efforts, and requested that he submit any 
available records in his possession or any alternate records for 
the time period indicated.  The Veteran did not respond to that 
notice or to the notice sent him in December 2010; and there is 
no reason to believe that further efforts to obtain such evidence 
would be any more productive.  Indeed, further development in 
this regard would unnecessarily impose additional burdens upon 
the Board with no reasonable possibility of any benefit flowing 
to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support any of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.

For certain disabilities, such as arthritis, service connection 
may be presumed when such disability is shown to a degree of 10 
percent or more within one year of the Veteran's discharge from 
active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Such a presumption is rebuttable by affirmative evidence 
to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The Low Back

The Veteran contends that he injured his low back in service 
while lifting a heavy gyroscope.  He states that he has had back 
pain since that time and that his low back disability is now 
diagnosed as degenerative disc disease.  Therefore, he maintains 
that service connection is warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied. 



The first requirement, the existence of a current disability, and 
the second requirement, the existence of the disease or injury in 
service, have been shown in the record.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).  

During the Veteran's March 1967 service entrance examination, 
there were no complaints or clinical findings of low back 
disability.  In April 1971, however, he complained of a one day 
history of low back pain after heavy lifting.  The diagnosis was 
interspinous ligament strain.  Thereafter, he was placed on light 
duty and followed, medically, for the next five months.  The 
possibility of a herniated nucleus pulposus was considered; 
however, multiple X-rays and consultations with the Orthopedic 
Service revealed no more than lumbar strain.  In August 1971, the 
Veteran performed his duties during a trial period to determine 
his fitness for duty. After one week of rigorous activity, he was 
found fit for full duty.  Thereafter, the Veteran completed his 
remaining year and five months of duty without any recorded 
complaints or clinical findings of low back disability.  During 
his January 1973 service separation examination, his spine was 
found to be normal.

As to a current disorder, there are no recorded complaints of 
back pain until March 1997, when the Veteran was treated at 
Metroplex Hospital for an unrelated complaint.  No back disorder 
was diagnosed.  There is no finding of chronic, identifiable back 
pathology until March 2004, when an MRI revealed early 
degenerative disc disease at L5-S1.  Subsequent VA examinations 
reveal diagnoses of degenerative disc disease (June 2004, April 
2006 and December 2008). 

Thus this claim will turn on whether there is a showing of a 
nexus between the Veteran's service and his current disorder.  In 
this regard, there are several opinions offered in the file.  It 
is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  A bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
Board is not bound to accept any opinion (from a VA examiner, 
private physician, or other source) concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a 
duty to assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of examination, 
the rationale for the opinion offered, the degree of certainty 
provided, and the qualifications and expertise of the examiner.  
See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Court has also held that a medical opinion is 
inadequate when unsupported by clinical evidence, see Black v. 
Brown, 5 Vet. App. 177, 180 (1995), and that a medical opinion 
based on an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

In April 2004, a private examiner, Russell S. Dickerson, M.D., 
opined that it was possible that the Veteran's current low back 
pain was related to his in service injury.  However, Dr. 
Dickerson's opinion is speculative, general or inconclusive in 
nature, and as such, cannot support the Veteran's claim.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). The probative value of 
a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings.  The probative 
weight of a medical opinion may be reduced if the examiner fails 
to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).

In this case, Dr. Dickerson does not present a rationale for his 
opinion.  Rather, Dr. Dickerson's conclusion appears to be based 
solely on the history reported by the Veteran.  In this regard, 
the Board notes that a bare transcription of a lay history is not 
transformed into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Therefore, the Board finds 
Dr. Dickerson's opinion unpersuasive and of no probative value.  

There is also of record an August 2009 private evaluation in 
which the Veteran was examined for neurological complaints.  The 
examiner noted that the Veteran had a history of low back pain 
and neuropathy and that he has a history of a prior injury which 
may be some portion of the low back pain.  It was noted that 
there was moderate facet joint arthritis that could be 
contributing.  The examiner also stated that he suspected that 
the findings consistent with diabetes on laboratories contributed 
to the worsening.  Here as well, the opinion is speculative, 
general or inconclusive in nature, and as such, cannot support 
the Veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  The probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  The probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Here the 
examiner does not present a rationale for his opinion.  
Therefore, the Board finds the opinion unpersuasive and of no 
probative value.  

On the other hand, there are also opinions offered by VA.  In 
June 2004 and April 2006, VA examined the Veteran to determine 
the nature and etiology of any low back disability found to be 
present.

Here, the VA examiners reviewed the Veteran's claims file and 
medical history in conjunction with their examinations.  
Following the June 2004 VA examination, the examiner concluded 
that the Veteran's lumbar strain was related to his post-service 
job as a letter carrier.  Moreover, he found that the 
degenerative changes occurred normally in a person the Veteran's 
age.  The April 2006 VA examiner concurred with that conclusion 
and stated, essentially, that he was unable to find any evidence 
of or account for a nexus between the inservice lumbar strain and 
the degenerative disc disease many years later.

In December 2008, the Veteran underwent another VA examination to 
determine the nature and etiology of any low back disability 
found to be present.  Although the examination confirmed the 
presence of degenerative disease in the lumbar spine, the 
examiner stated that he was unable to state, without resorting to 
conjecture, whether the Veteran's low back disability was related 
to his time in service or his work for the postal service for 
many years after service. As above, the VA examiner's statement 
was speculative, general, or inconclusive in nature. Therefore, 
it is of no probative value in supporting or disproving the 
Veteran's claim.  

The Board finds that the evidence presented by the June 2004 and 
April 2009 VA examiners to be most probative regarding this 
claim.  As such the most persuasive medical evidence in the file 
supports a finding that the current findings are not related to 
service. 

The Board has considered the lay statements reported by the 
Veteran.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the  
Federal Circuit determined that lay evidence can be competent and  
sufficient to establish a diagnosis of a condition when (1) a  
layperson is competent to identify the medical condition (noting  
that sometimes the layperson will be competent to identify the  
condition where the condition is simple, for example difficulty  
hearing, and sometimes not, for example, a form of cancer), (2)  
the layperson is reporting a contemporaneous medical diagnosis,  
or (3) lay testimony describing symptoms at the time supports a  
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v.  
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr v.  Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki, 
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").   
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board finds that 
if Bethea applies to Court decisions, it is logical to apply the 
guidance set forth therein to those decisions of a superior 
tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that 
his back disorder is the result of injury in service, he has not 
demonstrated the medical knowledge required to establish an 
etiological nexus between his back disorder and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 
C.F.R. § 3.159 (a)(1)  [competent medical evidence means evidence 
provided by a person  who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Therefore, although the statements of the Veteran 
in support of his claim have been given full consideration by the 
Board, they are not considered competent medical evidence and do 
not serve to establish a medical nexus between the claimed 
disorder and the Veteran's period of service.  As he is found to 
be not competent as to this consideration, a discussion on 
credibility is not necessary.   

Further, to the extent that the Veteran's  statements are offered 
as evidence of continuity of  symptomatology, the Board 
acknowledges that lay evidence  concerning continuity of symptoms 
after service, if credible, is  ultimately competent, regardless 
of the lack of contemporaneous  medical evidence.  See Buchanan 
v. Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet.  App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v.  Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to  
provide evidence of his own experiences, the fact that the  
Veteran's treatment records do not reflect a diagnosis of a back 
disorder until 2004, over 30 years after service, weighs heavily 
against the claim he now makes that he has had problems  ever 
since service.  The Board is not holding that corroboration is 
required.  Rather, the Board finds his assertions to be less 
credible than the negative contemporaneous records.  The Board 
notes that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, with respect 
to a merits review, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  As such, the 
Board finds that the probative evidence is against the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354,  
356 (1991) (affirming Board's denial of service connection where  
Veteran failed to account for lengthy time period between service  
and initial symptoms of disability).

The preponderance of the evidence is against finding that the 
Veteran has a back disorder etiologically  related to active 
service.  The appeal is accordingly denied.  In  making this 
determination, the Board has considered the  provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the  doubt, but there is 
not such a state of equipoise of positive and  negative evidence 
to otherwise grant the Veteran's claim.

The Knees

The Veteran contends that he injured his knees in service while 
on sea duty. He reports that a corpsman wrapped his knees with 
Ace bandages and that he was issued crutches to help him get 
around.  He states that he has had bilateral knee pain since that 
time and, therefore, he maintains that service connection for 
bilateral knee disability is warranted.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is also against that claim.  Accordingly, that appeal 
will be denied.

The Veteran's service treatment records and the reports of his 
service entrance and separation examinations are negative for any 
complaints or clinical findings of disability in either knee.  

A left knee disability, diagnosed as a torn lateral meniscus, was 
first reported during treatment at Metroplex Hospital in October 
2001.  It was noted that he had first injured his knee in the 
1970's in service and that he was successfully treated 
conservatively with bracing.  It was also noted that he had not 
had much trouble until September 2001, when he experienced left 
knee pain during the course of his work.  The diagnosis was a 
tear of the left lateral meniscus, and shortly, thereafter, he 
underwent arthroscopic surgery.  Following further workup in 
November 2001, it was noted that the injury was not job related.

In May 2004, the Veteran was treated by Stephen Smith, M.D. for 
bilateral knee pain.  It was noted that the Veteran continued to 
have small effusions but no significant pathology on X-ray.  Dr. 
Smith stated that it was possible that the Veteran's knee pain 
was related to a previous injury incurred in service.  

In December 2008, VA examined the Veteran to determine the nature 
and etiology of any knee disability found to be present.  
Although the examination confirmed the presence of degenerative 
disease in both knees, the examiner stated that he was unable to 
state, without resorting to conjecture, whether the Veteran's 
bilateral knee disability was related to his time in service or 
his work for the postal service for many years after service.  

Dr. Smith's opinion states no more than a possibility rather than 
a probability.  As such, it is speculative, general or 
inconclusive in nature, and cannot support the Veteran's claim.  
Obert.  Moreover, the probative weight of the opinion is reduced 
because Dr. Smith fails to explain the basis for his opinion.  
Sklar.  In this regard, Dr. Smith does not present a rationale 
for his opinion and does not identify the nature of the Veteran's 
chronic right knee disability.  Dr. Smith's conclusion appears to 
be based solely on the history reported by the Veteran.  
Therefore, the Board finds Dr. Smith's opinion unpersuasive and 
of no probative value.

The VA examiner's statement was speculative, general, or 
inconclusive in nature.  Therefore, it is of no probative value 
in supporting or disproving the Veteran's claim.

After reviewing the evidence of record, the Board finds that the 
Veteran's service medical records are negative for a chronic, 
identifiable disability of either knee.  Neither is arthritis of 
the knees diagnosed during the first post service year.  Such a 
disability, diagnosed primarily as a torn lateral meniscus and 
osteoarthritis, was not manifested in the left knee until October 
2001.  Osteoarthritis of the right knee was not manifested until 
2004.  The only competent evidence in support of the Veteran's 
contention that his knee disorders are related to service comes 
from Dr. Smith.  However, because Dr. Smith's statement is 
speculative and offered without rationale it is not probative of 
the issue of service connection for either knee.  Moreover, the 
Board notes that despite the Veteran's report of a long history 
of knee pain following his initial injury in service, he did not 
file his initial claim of entitlement to service connection until 
November 2001, almost thirty-nine years after service.  
Essentially there is no probative evidence in the file that 
supports a finding that the Veteran's bilateral knee disorder is 
related to his military service.  

The Board has considered the statements offered in support of the 
Veteran's claim.  As noted above, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  See, Jandreau v. Nicholson.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr v.  Nicholson, 21 Vet. 
App. 303 (2007).

The Federal Circuit set forth a two-step analysis to evaluate the 
competency of lay evidence.  The Board must first determine 
whether the disability is the type of injury for which lay 
evidence is competent evidence.  If so, the Board must weigh that 
evidence against the other evidence of record-including, if the 
Board so chooses, the fact that the Veteran has not provided any 
in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,   
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").   

Here, the Board finds that, while the Veteran has asserted that 
his bilateral knee disorder is the result of injury in service, 
he has not demonstrated the medical knowledge required to 
establish an etiological nexus between his bilateral knee 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, although 
the statements of the Veteran in support of his claim have been 
given full consideration by the Board, they are not considered 
competent medical evidence and do not serve to establish a 
medical nexus between the claimed disorders and the Veteran's 
period of service. 

Further, to the extent that the Veteran's statements are offered 
as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous  medical evidence.  See Buchanan 
v. Nicholson, supra.   As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v.  Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet.  App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that the 
Veteran's treatment records do not reflect a diagnosis of a left 
knee disorder until 2001 and for a right knee disorder until 
2004, over 30 years after service weighs heavily against the 
claim he now makes that he has had problems ever since service.  
The Board is not holding that corroboration is required.  Rather, 
the Board finds his assertions to be less credible than the 
negative contemporaneous records.  The Board notes that symptoms, 
not treatment, are the essence of any evidence of continuity of 
symptomatology.  However, with respect to a merits review, the 
lack of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Further in 2001, the Veteran stated that 
had not had trouble with his knee since service until five years 
prior when he had a work injury.  In this case, the Board finds 
that the Veteran's reported history of continued symptomatology 
since active service, while competent, is nonetheless not 
credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also 
Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the 
credibility of lay evidence can be affected and even impeached by 
inconsistent statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self- interest, 
malingering, desire for monetary gain, and witness demeanor).  As 
such, the Board finds that the probative evidence is against the 
claim based on continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of  medical complaints for condition can be considered as 
a factor in  resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354,  356 (1991) (affirming Board's denial of service 
connection where  Veteran failed to account for lengthy time 
period between service  and initial symptoms of disability).

The preponderance of the competent evidence of record shows that 
the Veteran's current knee disabilities had their onset many 
years after service and are unrelated thereto.  As such, the 
Veteran cannot meet the criteria for service connection. 
Accordingly, service connection is not warranted, and the appeal 
is denied.  In this case, the preponderance of the evidence is 
against the Veteran's claims. Therefore, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.




ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to service connection for a right knee disability is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


